Citation Nr: 1019238	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-12 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for an irregular 
heartbeat.

3.  Entitlement to service connection for pain in the lower 
legs.

4.  Entitlement to service connection for a lumbar spine 
disorder, claimed as back pain.

5.  Entitlement to service connection for prostate problems, 
to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from September 
1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in pertinent part denied 
entitlement to service connection for residuals of a left 
foot injury, arrhythmias (claimed as an irregular heartbeat), 
pain in the lower legs, a low back disorder, and prostate 
problems claimed as due to exposure to Agent Orange.  The 
Veteran relocated during the appeal, and his claims folder 
was transferred to the jurisdiction of the Louisville, 
Kentucky RO in April 2007.  

In May 2008, the Veteran testified at a hearing before RO 
personnel; a transcript of that hearing is of record.

In March 2009, the Veteran canceled a travel board hearing 
that was scheduled for April 2009.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current left foot 
disorder.

3.  The Veteran is not shown to have a current irregular 
heartbeat disorder.

4.  The Veteran is not shown to have a current disorder of 
the bilateral lower extremities, claimed as pain in the lower 
legs.

5.  Mild degenerative disc disease of the lumbar spine, first 
shown more than 35 years after separation from service, was 
not shown to be caused or aggravated by events, disease, or 
injury during military service.

6.  The Veteran served in the Republic of Vietnam while on 
active duty; therefore, exposure to an herbicide agent is 
presumed.

7.  Benign prostatic hyperplasia, first shown more than 37 
years after separation from service, was not shown to be 
caused or aggravated by events, disease, or injury during 
military service, to include as due to exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

2.  An irregular heartbeat disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
1101,1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  A disorder of the bilateral lower extremities was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  Mild degenerative disc disease of the lumbar spine was 
not incurred in or aggravated by active military service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

5.  Benign prostatic hyperplasia was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service, to include as due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
residuals of a left foot injury, an irregular heartbeat, pain 
in his lower legs, a low back disorder, and prostate problems 
due to exposure to Agent Orange (herbicides) was received in 
May 2005.  Thereafter, he was notified of the general 
provisions of the VCAA by the Indianapolis and Louisville ROs 
in correspondence dated in May 2005, August 2005, and 
December 2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified his duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in February 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in December 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
VA treatment have been obtained and associated with his 
claims file.  He has also been provided with VA general 
medical and feet examinations to assess the current nature of 
his claimed musculoskeletal, cardiovascular, and 
genitourinary disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.
Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309.

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases, including prostate cancer, associated with exposure 
to certain herbicide agents.  38 C.F.R. §§ 3.307, 3.309; 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2009).  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.   67 Fed. Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has current left foot, irregular 
heartbeat, bilateral lower leg, low back, and prostate 
disorders that were incurred in or due to military service, 
including due to exposure to herbicides.

Service treatment records were entirely silent for 
complaints, findings, or reference to any cardiovascular, 
back, prostate, or lower leg problems.  In a treatment note 
dated in June 1969, the Veteran reported that an 85-pound box 
fell on his foot; a foot x-ray was reported as normal, and 
treatment consisted of an ice pack.  In an August 1970 
separation report of medical history, the Veteran denied pain 
or pressure in his chest, palpitation or pounding heart; high 
or low blood pressure; cramps in his legs; history of broken 
bones; frequent or painful urination; kidney stone or blood 
in urine; sugar or albumin in urine; arthritis or rheumatism; 
bone, joint, or other deformity; lameness; back trouble of 
any kind; trick or locked knee; or foot trouble.  Clinical 
evaluation of the lungs and chest, heart, genitourinary 
system, feet, lower extremities, and spine were reported as 
normal.

Service personnel records documented service in Vietnam from 
March 1969 to March 1970.  Therefore, exposure to herbicides 
is conceded in this case.

In his May 2005 claim for service connection, the Veteran 
indicated that his irregular heart beat began in 1990 and his 
left foot and back pain began in 1994.  He did not identify 
any current treatment for any of his claimed disorders.  In 
August 2005, he stated that he did not receive any private 
medical treatment and he had no additional evidence to 
submit.

The RO requested any treatment records from the Indianapolis 
VA Medical Center (VAMC) in August 2005.  Two appointments 
were listed in the system; the Veteran failed to appear for 
an appointment in July 1993, and he appeared for a PPD skin 
test in July 1995.

The Veteran was afforded a VA general medical examination in 
September 2005.  He described his claimed disabilities, and 
following a physical examination, the diagnosis included 
chronic left foot pain and chronic back pain.  
Cardiovascular, prostate, and extremities examination 
findings were reported as normal.

In a VA lumbar spine MRI (magnetic resonance imaging) report 
dated in October 2005, the impression was noted to be a very 
limited examination due to Veteran intolerance, but included 
mild degenerative disc disease at L4-5.

Tampa VAMC treatment records dated in February 2007 pertained 
to dental complaints.

In April 2007, the Veteran contended that the September 2005 
VA examination was inadequate because the examiner only 
looked at his ear and checked his pulse, and his was unable 
to complete the MRI due to anxiety.

In May 2008, the Veteran testified at a hearing before RO 
personnel that he first experienced prostate problems in the 
mid-1970s; he denied any treatment or diagnosis, but believed 
he had a bladder infection.  He stated that he complained of 
pain in the bilateral lower extremities only during basic 
training and was never given a light duty or profile and 
claimed that his lower leg pain was related to his in-service 
left foot injury.  He denied any current treatment for his 
claimed left foot disorder.  Regarding his claimed low back 
disorder, he stated that he had back pain in service due to 
heavy physical labor, but he denied any treatment in service.  
Finally, he reported that he did not notice any sensation of 
an irregular heartbeat during service, but someone from a 
blood clinic told him in 1988 or 1989 that he had an 
irregular heartbeat.  

Treatment records from the Louisville VAMC dated from April 
2008 to January 2009 included complaints about increased 
urinary frequency and low back pain.  Assessments included 
benign prostatic hyperplasia and low back pain.  In July 
2008, he stated that his medication for benign prostatic 
hyperplasia, Terazosin, caused leg tingling.  The records did 
not contain any diagnosis or treatment for any left foot, 
irregular heartbeat, or bilateral lower leg disorders.

In a VA feet examination report dated in July 2008, the 
Veteran described his in-service left foot injury and stated 
that he had not been seen for his intermittent left foot pain 
since separation from service.  Following a review of the 
claims folder and physical examination, including an x-ray 
study, the diagnosis was insufficient objective clinical 
evidence at present to warrant a diagnosis of any acute or 
chronic left foot disorder or residuals thereof.  The 
examiner did not provide a medical opinion because there was 
no left foot disability found on examination.

Left Foot, Irregular Heartbeat, and Bilateral Lower Leg 
Disorders

The Board has considered the Veteran and his representative's 
contentions that the Veteran has current left foot, irregular 
heartbeat, and bilateral lower leg disorders that were 
incurred in or due to active military service.  While service 
treatment records did reflect a foot injury in June 1969, 
there was no diagnosis or any further complaints or 
treatment.  In addition, the record does not provide a basis 
for establishing service connection for left foot, irregular 
heartbeat, or bilateral lower leg disorders.  Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  Accordingly, 
where, as here, the claims file is void of any competent 
medical evidence establishing that the Veteran has a left 
foot, irregular heartbeat, or bilateral lower leg disorder, 
the disabilities for which service connection is sought are 
not established, and thus, there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the claims for service connection for left foot, 
irregular heartbeat, and bilateral lower leg disorders, are 
denied because the first essential criterion for a grant of 
service connection, evidence of a current left foot, 
irregular heartbeat, or bilateral lower leg disorders, has 
not been met.

Low Back and Prostate Disorders

The Board has also carefully considered the claims for 
service connection for low back and prostate disorders, but 
finds that service connection is not warranted.  While post-
service VA treatment records include diagnoses of mild 
degenerative disc disease of the lumbar spine and benign 
prostatic hyperplasia, these disorders were diagnosed more 
than 35 and 37 years, respectively, after separation from 
active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding that the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  

In addition, there is no persuasive lay evidence or competent 
medical evidence of a nexus between any in-service injury or 
disease and his current low back and prostate disorders.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The Board has considered the 
Veteran's testimony that he experienced back pain from heavy 
labor during service; however, he denied any back problems at 
separation and identified 1994 as the onset of his back pain 
when he filed his claim for service connection.  Therefore, 
any suggestion that he has experienced any continuity of back 
pain symptomatology since separation from service is not 
credible.

Similarly, he testified that his claimed prostate disorder 
began in the mid-1970s, approximately five years after 
separation, and his service treatment records did not reflect 
any prostate complaints or problems.  Moreover, the Board 
points out that benign prostatic hyperplasia is not one of 
the enumerated diseases associated with exposure to certain 
herbicide agents.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  In summary, the 
claims for service connection for low back and prostate 
disorders must be denied because they were first shown many 
years after separation from service, and there is no 
competent medical evidence or credible lay evidence that 
either was related to service.

All Claims

For the foregoing reasons, the claims for service connection 
for a left foot, irregular heartbeat, bilateral lower leg, 
low back, and prostate disorders must be denied.  In arriving 
at the decision to deny the claims, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of a left 
foot injury is denied.

Entitlement to service connection for an irregular heartbeat 
is denied.

Entitlement to service connection for pain in the lower legs 
is denied.

Entitlement to service connection for a lumbar spine 
disorder, claimed as back pain, is denied.

Entitlement to service connection for benign prostatic 
hyperplasia, claimed as prostate problems, to include as due 
to exposure to Agent Orange, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


